Citation Nr: 0032736	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, including traumatic arthritis and pinched nerves.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel






INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  He was a prisoner of war (POW) of the German 
government from June 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
residuals of a back injury with arthritis and pinched nerves.  

The Board notes that additional issues were certified for 
appeal, including entitlement to service connection for a 
prostate disorder, cataracts, and residuals of the flu.  
However, as noted by the undersigned Veterans Law Judge in an 
October 2000 hearing, those issues are not properly before 
the Board at this time, the veteran's Notice of Disagreement 
and Form 9 (Substantive Appeal) being confined the to the 
residuals of a back injury.


FINDING OF FACT

There is competent medical opinion of record linking the 
veteran's current back disorder with arthritis and disc 
disease to a parachute jump during combat service. 


CONCLUSION OF LAW

The veteran's current residuals of a back injury, including 
traumatic arthritis and pinched nerves, were incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
back injury.  In an October 2000 hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
his back condition had been recurring since the 1940's, but 
lately he had experienced difficulty getting out of bed due 
to the disorder.  The veteran testified that during service, 
he was a gunner on a B-17, and at one point he had to bail 
out of the plane.  He indicated that he had never jumped out 
of a plane before, and was simply told what to do, including 
to hold his legs together if he was going to land on water.  

The veteran stated that when he was coming down, he was 
headed towards a pond, so he put his legs together, as he was 
told, and landed in the pond, but the pond was only about six 
inches deep with a hard bottom.  He stated that it felt as if 
he broke his leg, and it apparently tore some muscles in his 
leg.  He was picked up by German civilians, and beaten.  He 
was treated, and placed in a prison camp.  He indicated that 
he noticed a soreness in his back while he was a prisoner, 
which was worse with movement.  He stated that over the 
years, his back pain has gotten progressively worse, 
especially in the past ten years.  The veteran indicated that 
following service, he went to school and worked as an 
accountant.  He stated that he never sustained any other 
injuries to his back.  

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain those records.  
According to a December 1984 response from the National 
Personnel Records Center (NPRC), it appears that they may 
have been destroyed at the 1973 fire at the NPRC.  
Nevertheless, information in the veteran's claims file, 
including his DD Form 214, shows that his military 
occupational specialty was an aerial gunner, and it is clear 
from his Separation Qualification Record that he was engaged 
in combat action during World War II, and flew in 13 combat 
missions before becoming a POW of the German government June 
1944 to May 1945.  

A June 1997 statement from a VA physician, Bruce Combs, M.D., 
indicates that he had treated the veteran since November 
1995.  Dr. Combs summarized the veteran's history of being 
shot down over Germany while serving as a tail gunner on a B-
17.  The physician noted that the veteran reportedly landed 
in the appropriate body position for what he had assumed to 
be a deep water lake, with legs fully extended.  However, as 
the water was very shallow, the veteran's landing was an 
abrupt impact, which cased a sudden pain in his right calf 
and lower back.  The veteran was subsequently imprisoned by 
the German government for about one year.  

According to Dr. Combs, the veteran has experienced chronic 
intermittent episodes of back pain in the mid lumbar region, 
with radiation down the right buttock and lower extremity.  
He noted that a formal workup with CT and MRI scans in 1996 
and 1997, as well as other evaluations, had verified a right 
L2-L3 lateral disc protrusion and changes from degenerative 
arthritis at the L4-L5 level.  Dr. Combs opined that "this 
injury was likely initiated by [the veteran's] emergency 
parachute jump in 1944."  The L2-L3 disc herniation 
clinically corresponded to the area of the veteran's most 
severe chronic pain, according to Dr. Combs.  

Under the law, service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The record includes current medical evidence of a low back 
disorder, as well as a medical opinion that links the current 
back disorder to an in-service incident.  The veteran has 
described in considerable detail a parachute jump during a 
bombing mission when his plane was shot down during a bombing 
mission.  He also testified that he has had a recurrent back 
condition since the 1940's.  Under 38 U.S.C.A. § 1154(b), the 
veteran's assertions regarding injury during combat shall be 
accepted if consistent with the circumstances of such 
service.  The veteran's testimony and statements regarding 
his jump from the airplane during a combat mission over 
Germany, as well as the manner of his landing, are consistent 
with the circumstances of such combat, and the Board finds 
these statements credible.  See Arms v. West, 12 Vet. 
App. 188 (1999); Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc); (U.S. Vet. App. Nov. 20, 2000) (per curiam) (en banc).  

Although the veteran's service medical records are not 
available, the Board finds that the absence of such records 
is not material to the claim.  In light of the veteran's 
statements, along with the June 1999 opinion provided by the 
VA medical examiner, the Board finds that the evidence 
supports a causal relationship between the veteran's current 
back disorder and his military service, and the appeal for 
service connection for residuals of a low back injury in 
service is granted.  38 U.S.C.A. § 5107(b) (West 1991).  Any 
deficiencies in compliance with the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5107) are moot.  










ORDER

Service connection for residuals of a back injury, including 
traumatic arthritis and pinched nerves, is granted.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals


 

